Citation Nr: 9902970	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-23 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
to the right distal tibia and fibula, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDINGS OF FACT

1. All evidence necessary for the equitable disposition of 
this appeal is obtained.

2. The veteran's residuals of a fracture of his right distal 
tibia and fibula is not
manifested by more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right distal tibia and fibula 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran here asserts that his right ankle disability is 
more severely disabling than reflected by his 10 percent 
disability evaluation.  He asserts that his right ankle is 
painful and weak, that is seems to twist easily and that it 
hurts all the time.  Walking on hard surfaces exacerbates his 
pain and he must wear hightop laceup boots for support.  
Further, he feels that a post-service fracture of the right 
ankle sustained in 1992 is related to his original service 
connected injury in that his ankle was so weak that it was 
more susceptible to serious injury even from minor events.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.  

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under Deluca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The service medical records show that the veteran sustained a 
fracture of the right distal tibia and fibula in January 1973 
after falling down some steps.  An X-ray examination showed a 
fracture of the distal right fibula and posterior tibial 
malleolus involving more than 1/5th of the articular surface 
and displaced approximately 1 mm.  After being placed in a 
splint, an attempt at closed reduction was unsuccessful.  An 
open reduction of the fracture using a screw fixation of the 
posterior malleolus was then performed without any 
complications.  

The veteran underwent a post-service VA compensation 
examination in January 1976.  An X-ray at that time showed an 
old healed fracture of the right distal fibula shaft and some 
minimal degenerative changes.     

By rating decision dated February 1976, the RO granted the 
veteran service connection for residuals of a fracture of the 
distal tibia and fibula, post-operative, with traumatic 
arthritis and assigned a 10 percent disability rating.  This 
rating has been in effect ever since.

The clinical record includes private medical records as well 
as the results of a VA examination conducted in April 1996.  
At his VA examination, the veteran reported a weak, painful 
ankle that twisted easily.  The examiner found that the 
veteran referred to pain in the lateral aspect of his right 
ankle.  Further, the examiner found a gross boney enlargement 
on the lateral aspect of the veteran's ankle.  There was, 
however, no true edema or joint laxity found.  On range of 
motion tests, the veteran was found to have plantar flexion 
of 40 degrees, where normal is 45 degrees.  Dorsiflexion was 
found at 5 degrees, where normal is 20 degrees.  The veteran 
was diagnosed with fracture of the right ankle status post 
open reduction internal fixation with osteoarthritis.

The veteran's private medical records from March to June 1996 
reveal that the veteran underwent a right ankle arthroscopy 
in June 1996.  In March of that year, X-rays revealed that 
the veteran was developing some significant arthritic change 
in his right ankle.  In May, the veteran underwent an 
examination, prior to the arthroscopy.  The physician noted 
no varus or valgus instability and 5 degrees of dorsiflexion 
with 20 degrees of plantar flexion.  The veteran further 
exhibited tender weight bearing and pain to direct pressure 
over an area of the second metatarsal phalangeal head.  

The doctor diagnosed the veteran with degenerative change of 
the right ankle with limitation of motion, and weakness and 
pain in the area of the February 1992 fracture.  The 
veteran's treating physician further noted that the "1992 
fracture is just a refracture of the same site" as the 
fracture in service and opined that "the fracture probably 
would not have happened had he not had his ankle fractured 
previously in the service."

The veteran also provided testimony concerning this matter at 
a hearing held in June 1996.  At the hearing, the veteran 
testified that he had experienced ongoing problems with his 
right ankle since the original injury in service.  He reports 
having many strains over the years and that his condition 
keeps getting progressively worse.  He also informed the 
Hearing Officer that his range of motion was limited and that 
his motion was painful as well.  He could only work 3 days a 
week because he could not tolerate working two days in a row.

The veteran's right ankle disability is rated as 10 percent 
disabling under Diagnostic Code 5271.  This Code provides 
that marked limitation of motion of the ankle warrants a 20 
percent disability rating while a moderate limitation of 
motion in the ankle warrants a 10 percent evaluation.

While the veteran's right ankle disability remains 
symptomatic and productive of some functional limitation, the 
Board finds that the disability picture that has been 
presented is no more than moderate in degree. The April 1996 
VA examination shows that he has 40 degrees of plantar 
flexion and 5 degrees of dorsiflexion. (Normal ankle 
dorsiflexion is to 20 degrees while normal plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.)  Considered on 
the whole, the veteran thus has moderate, but not marked, 
limitation of motion.  While the examiner in April 1996 found 
that the veteran did have a gross boney enlargement, there 
was no true edema or joint laxity.  The veteran has testified 
that his February 1992 fracture was simply a refracture of 
his original injury and should be taken into account for this 
rating determination.  Even assuming, arguendo, that the 
veteran is correct, his overall symptomatology does not 
currently warrant a higher rating.  In other words, the 
veteran does not currently exhibit the marked limitation of 
motion to warrant a higher rating, whether or not the Board 
considers the 1992 injury or not.  As such, the veteran's 
claim must be denied.

In reaching its decision, the Board considered the complete 
history of the veteran's disability as well as the current 
clinical manifestations and the effect the disability has on 
his earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The 
question of whether additional functional impairment 
attributable to symptoms such as pain, flare-ups of pain, and 
weakness was analyzed.  While the veteran reported has 
reported pain, the VA examiner made no objective notations 
concerning this pain.  The Board finds that while 38 C.F.R. 
§§ 4.40 and 4.45 are for application here, there is no 
objective evidence of pathology, disuse atrophy, 
incoordination on use, weakness or painful motion such that a 
rating in excess of 10 percent is warranted under these 
regulations.  See Deluca v. Brown 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45. 

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  His 
disability is not shown to cause marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitate frequent periods of 
hospitalization, or to render impracticable the application 
of the regular schedular standards so as to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right distal tibia and fibula is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


